Case 8:20-cv-00771-PA-DFM Document 28 Filed 06/05/20 Page 1 of 1 Page ID #:54

 1                                                                                            JS-6
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                             CENTRAL DISTRICT OF CALIFORNIA
10
11   JENNIFER GEIERMAN,                           CV 20-771 PA (DFMx)

12                Plaintiff,                      JUDGMENT
13         v.
14   GROCERY DELIVERY E-SERVICES
     USA, INC.,
15
                  Defendants.
16
17
18         Pursuant to the Court’s June 5, 2020 Order dismissing this action for failure to
19   comply with a Court order,
20         IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that this action is
21   dismissed without prejudice.
22         IT IS SO ORDERED.
23
24   DATED: June 05, 2020                             _________________________________
                                                                 Percy Anderson
25                                                      UNITED STATES DISTRICT JUDGE
26
27
28
